DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Response to Restriction Requirement
	Claims 1-7 are pending as of the response filed on 10/31/2022. 
Applicant’s election of a) Formula (II) as statin; b) tetraacetate as the ester; c) tert-butyl-dimethyl silyl ether as the ether in the response filed on 10/31/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 11/30/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. In the instant case, the European Search Report for EP Application No. 12862540.7, dated June 1, 2015, 17 pages has been listed in the IDS, but a copy of the European Search Report has not been provided such that the relevance of the document can be determined.

Specification
The disclosure is objected to because of the following informalities:
There are some non-English terms in page 1 of the specification. Note that 37 CFR 1.52(b)(1)(ii) requires the application to be in the English language. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product produced by a naturally occurring phenomenon without significantly more. 
The instant claims recite a pharmaceutical composition comprising one or more statins, wherein the one or more statins comprise a compound of Formula (II). Dependent claims 4 and 5 require that the compound of Formula (II) be extracted from Monascus-fermented rice. Thus the one or more statins of Formula (II) are products obtained by the natural phenomenon of fermentation, using a Monascus strain of fungi. The pharmaceutical composition of the claims does not require any components other than one or more compounds of Formula (II). Thus, the claims are directed to a natural product and nothing more. The extract itself is a mixture of the naturally-formed compounds that are simply soluble in a particular solvent. Thus, a claim to a solvent extract would tie up and monopolize a subset of compounds that are naturally formed by the process of fermentation and are simply soluble in an alcohol. Thus, extraction of endogenous compounds does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component. Neither is there anything contained in the pharmaceutical composition that is markedly different than the judicial exception. Thus, while extraction of the compounds with a solvent would separate a portion of the fermentate away from the other products of fermentation, the result of extraction is still a mixture of products which are naturally-formed as a result of the fermentation process. 
This judicial exception is not integrated into a practical application because the claims are drawn to a composition that at its broadest only comprises one or more naturally occurring substances. 
Regarding claims 2-3, the claims limit the scope of the optional ester or ether of the compound of Formula (II) in the pharmaceutical composition of claim 1. However, they do not explicitly require that the compound of Formula (II) in the pharmaceutical composition be non-naturally occurring  ester or ether. Claims 2-3 carry all the limitations of claim 1, and therefore, has the option of having the free base of Formula (II) in the pharmaceutical composition. Compounds of formula (II), as discussed above, are naturally occurring.
Regarding claim 6 which contains the limitation that the compound of Formula (II) is prepared from Compound A, the examiner notes that this is a product-by-process type claim (see MPEP 2113).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here the process of preparing the compounds of Formula (II) from Compound A results in Formula (II), and the compounds of formula (II) are naturally occurring. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even if the compound of Formula (II) was not specifically isolated and identified in the prior art, the compound is present in the natural extract of Monascus-fermented rice. This is evident from the instant specification, Pg. 10, second and third full paragraphs; and Pg. 29, Example 2. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 6,046,022, April 4, 2000, hereinafter Zhang) in view of Hanai et al. (The muscle-specific ubiquitin ligase atrogin-1/MAFbx mediates statin-induced muscle toxicity, December 2007, hereinafter Hanai).
Regarding instant claim 1, Zhang discloses a pharmaceutical composition comprising a red rice product or an extract thereof, as an active ingredient (Col. 11, Lns. 15-20). Zhang further discloses that the red rice product is the fermentation product of a Monascus fungi (Col. 4, Lns. 57-67). Zhang further discloses that the red rice product contains one or more statins (Col. 9, Lns. 16-53). Zhang further discloses that the presence of other components in the fermentate besides lovastatin is responsible for lowering serum triglycerides (Col. 4, Lns. 9-18). 
Even though Zhang does not explicitly disclose the compound of Formula (II) present in the red rice product, it is known to be present in the extract of Monascus-fermented rice (instant specification, Pg. 10, second and third full paragraphs; and Pg. 29, Example 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
In the instant claim, the compound of Formula (II) is produced by wherein the Monascus-fermented rice is extracted with 50-100% ethanol (instant specification, Pg. 5, last paragraph – Pg. 6, first full paragraph). This is an identical process of extraction to that of the Zhang reference, wherein the Monascus fermented red rice powder is extracted with 75-90% ethanol (Zhang, Col. 8, Lns. 15-18). Hence the Zhang reference anticipates the compound of Formula (II).
Zhang do not disclose that the composition excludes lovastatin.
Hanai teaches that lovastatin is associated with a number of side effects in muscle and is involved in regulating the expression of atrogin-1, a key gene involved in skeletal muscle atrophy, leading to lovastatin-induced myopathy (Hanai, Abstract). Hanai further teaches that lovastatin causes reduction in myotube diameter following treatment with various concentrations of lovastatin (Pg. 3942, second column, first full paragraph; Figure 2). Hanai further teaches that lovastatin promotes increased rates of protein breakdown in muscle-cells (Pg. 3945, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art  at the time of the claimed invention to have excluded lovastatin from the  pharmaceutical composition of Zhang, in view of Hanai. Zhang discloses a pharmaceutical composition comprising a red rice product or extract thereof. Zhang further discloses that the presence of other components in the extract besides lovastatin is responsible for lowering serum triglycerides. Hanai teaches that lovastatin promotes increased muscle protein degradation leading to lovastatin-induced myopathy. Therefore, one of ordinary skill in the art would have been motivated to exclude lovastatin from the pharmaceutical composition of Zhang, for the purpose of eliminating the side effects of lovastatin and preventing lovastatin-induced muscle damage.
Regarding instant claims 4-5, Zhang discloses extracting the Monascus fermented red rice powder with 75-90% ethanol, followed by evaporating to dryness to provide the composition (Zhang, Col. 8, Lns. 15-20). This process is essentially identical to the method of extraction as stated in the instant claims wherein the Monascus-fermented rice is extracted with 50-100% ethanol (instant specification, Pg. 5, last paragraph – Pg. 6, first full paragraph). There is no evidence or reason to expect that any new compounds are formed by the process of extraction. Hence the Zhang reference anticipates the compound of Formula (II) to be present in the extract.
With respect to the instant claims 4-6, that recite a method of obtaining/ preparing the compound of Formula (II), which are product-by-process type claims; “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP 2113. 
In the instant claims 4-6, the product, which is the compound of Formula (II), is anticipated to be present in the extract of the Monascus-fermented rice as discussed above by the Zhang reference. Thus, the product-by-process claims (4-6) are held unpatentable.
Regarding instant claim 7, Zhang further discloses wherein the pharmaceutical composition contains a pharmaceutically acceptable carrier or excipient (Col. 11, Lns. 15-20; Col. 11, Lns. 36-40; Col. 11, Lns. 50-62).

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 6,046,022, April 4, 2000, hereinafter Zhang) in view of Hanai et al. (The muscle-specific ubiquitin ligase atrogin-1/MAFbx mediates statin-induced muscle toxicity, December 2007, hereinafter Hanai) as applied to claims 1, 4-7 above, and further in view of Guarino (The molecular design of prodrugs by functional group, 2011) and Parrott et al. (Incorporation and controlled release of silyl ether prodrugs from PRINT nanoparticles, April 23, 2012, hereinafter Parrott).
The teachings of Zhang and Hanai are discussed above. Regarding instant claims 2-3, Zhang and Hanai do not disclose an ester or ether derivative of the compound of Formula (II) wherein said ester is an acetate/tetraacetate and said ether is tert-butyl-dimethyl silyl ether/tetra(tert-butyl-dimethyl silyl) ether.
Guarino teaches that ester formation has been a commonly used method in prodrug formation (Pg. 34, section 2.3) and that the hydroxyl group tends to be a favorite “handle” for prodrug design since it can be directly derivatized into a bioreversible ester-based linkage (Pg. 34 – Pg. 35, section 2.3.1). Guarino further teaches acyl modification of hydroxyl compounds to attach an acetyl moiety, which can be easily hydrolyzed in vivo (Pg. 37, section 2.3.1.2, second paragraph). Guarino further teaches that these esters can serve as prodrugs to increase the lipophilicity and sometimes even to simultaneously gain a solubility enhancement (aqueous and/or oil solubility), thereby aiding better permeation while also protecting drugs that may be susceptible to first-pass metabolism (Pg. 37, section 2.3.1.2, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the
art  at the time of the claimed invention to have derivatized the hydroxy groups in the compound of Formula (II) to form an acetate ester, more precisely, a tetraacetate ester as taught by Guarino. Guarino teaches formation of ester derivatives of hydroxyl groups in designing prodrugs having bioreversible ester-based linkages. Guarino further teaches acyl modification of hydroxyl compounds to attach an acetyl moiety, which can be easily hydrolyzed in vivo. Guarino further teaches that these esters can serve as prodrugs to increase the lipophilicity and enhance solubility, thereby aiding with better permeation while also protecting drugs that may be susceptible to first-pass metabolism. Therefore, one of ordinary skill in the art would have been motivated to derivatize the hydroxyl groups in the compound of Formula (II) to form the tetraacetate ester to enable the compound of Formula (II) to serve as a prodrug with increased lipophilicity and enhanced solubility with a reasonable expectation of success, in view of the teachings of Guarino.
Parrott teaches silyl ethers are among the widely used protecting groups for the alcohol functionality (Pg. 7978, first column, last paragraph). Parrott further teaches small-molecule silyl ether prodrugs using a variety of silane attachments including trimethyl silyl ether (TMS), triethyl silyl ether (TES), and triisopropyl silyl ether (TIPS) (Pg. 7978, first column, last paragraph). Parrott further teaches that changing the steric bulk of the alkyl substituents on the silicon atom could regulate the rate of drug release (Pg. 7978, Abstract; Pg. 7978, first column, last paragraph). 
Furthermore, tert-butyldimethyl silyl ethers are commonly used protecting groups for hydroxy groups (Davies, Pg. 3043, first column, third full paragraph).
It would have been prima facie obvious to one of ordinary skill in the
art at the time of the claimed invention to have derivatized the hydroxy groups in the compound of Formula (II) to form ether derivatives, more precisely, tert-butyl-dimethyl silyl ether/tetra(tert-butyl-dimethyl silyl) ether derivatives. Parrott teaches small-molecule silyl ether prodrugs using a variety of silane attachments. Parrott further teaches that changing the steric bulk of the alkyl substituents on the silicon atom would help regulate the rate of release of the drug. Therefore, one of ordinary skill in the art would have been motivated to derivatize the hydroxyl groups in the compound of Formula (II) to form the tetra (tert-butyldimethyl silyl) ether prodrug. By tuning the steric bulk of the alkyl substituents on the silicon atom of the silyl ether protecting group, the rate of release of compound of Formula (II) from the tetra (tert-butyldimethyl silyl) ether prodrug can be regulated with a reasonable expectation of success, in view of the teachings of Parrott. 
Furthermore, as stated in the MPEP 2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).” In the instant claims 2-3, the trimethyl silyl ether protecting group of Parrott can be substituted by a tert-butyldimethyl silyl ether group, wherein a methyl group in the trimethyl silyl group is replaced with a bulkier tert-butyl group, thereby suitably tuning the rate of release of the compound of Formula (II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,889612. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition containing a compound of Formula (II); wherein the compound of Formula (II) has the following structure:

    PNG
    media_image1.png
    135
    273
    media_image1.png
    Greyscale
.
The patented claim 6 discloses the free base of the compound of Formula (II) and uses the transitional phrase “consisting of” which has the effect of limiting the claim to the compound of Formula (II). It therefore reads on the instant claim wherein the composition excludes lovastatin. The patented claim 6 further discloses a pharmaceutically acceptable carrier and excipient. Therefore, it is obvious to provide a pharmaceutical composition comprising the compound of Formula (II) as claimed in the instant claim 1. The two inventions overlap greatly in scope and are therefore unpatentable over each other.



Conclusion
Claims 1-7 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMAJA S RAO whose telephone number is (571)272-9918. The examiner can normally be reached 8:30-5:00pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.S.R./Examiner, Art Unit 4182         

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627